DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-12) in the reply filed on 03/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s request for rejoinder is noted, however, for the reasons laid out in this action, the claims are not currently in condition for rejoinder. Nevertheless, the Examiner would like to reassure Applicant that rejoinder of the withdrawn process claims will be considered should the elected composition claims be found to be allowable.  

Claim Status
An amended claim set was received on 03/02/2022. Claims 3-4 and 15-16 are cancelled. Claims 13-14 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-2 and 5-12 are currently pending and have been examined on their merits.

Priority
The instant application claims foreign priority to IN201941005414 filed on 02/12/2019 in the Republic of India. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 07/13/2020 and 03/02/2022 are in compliance with the provisions of 37 C.F.R. 1.97. All references cited in these statements have been fully considered.

Claim Objections
Claim 2 is objected to because of the following informality:
the instant claim recites “Bacillus coagulans is SNZ 1969 and Bacillus subtilis is SNZ 1972”. While it is understood that Applicant intends to limit the composition to these specific strains, the claim is not properly written. The claim should, for example, recite “…claim 1, wherein the Bacillus coagulans is Bacillus coagulans SNZ 1969 and Bacillus subtilis is Bacillus subtilis SNZ 1972”. For the purpose of examining the claim, it will be interpreted to be limiting the Bacillus coagulans and Bacillus subtilis to SNZ 1969 and SNZ 1972, respectively.
Claim 9 is objected to because of the following informalities:  
line 3 recites “bnders”, this is a misspelling of the word “binders”;
line 4 recites “poly vinyl pyrollidone”, this compound should read “polyvinylpyrrolidone”;
line 4 recites “aloevera”, a space should be added such that the limitation reads “aloe vera”;
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites “[a] composition for competitive inhibition of pathogens against but not limited to bacterial vaginosis, aerobic vaginitis, vaginal yeast and fungal pathogenic infections without the need of prior diagnosis thereof and restoration of microbial ecological balance” in the preamble. It is noted Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPTQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Therefore, compositions which anticipate or make obvious the limitations contained within the body of the instant claim will be applied under 35 U.S.C. 102 and 103.
Claims 11 and 12 recite properties of the composition of claim 1. If the prior art teaches the same composition, it is considered to have the same properties. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Therefore, compositions which anticipate or make obvious the limitations of the composition of claim 1 will be applied under 35 U.S.C. 102 and 103.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. This claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of Bacillus coagulans SNZ 1969 and Bacillus subtilis SNZ 1972. Applicant provides that said strains have been deposited at the Microbial Type Culture Collection (MTCC) under accession numbers MTCC-5724 and MTCC-5980, respectively (specification, [00061]). It is noted that a search of these strains appears to show that MTCC-5980 is the accession number for Bacillus clausii SNZ 1971, whereas the accession number for Bacillus subtilis SNZ 1972 is MTCC 5981. It is recommended that Applicant review the specification to ensure that the disclosed accession number for Bacillus subtilis SNZ 1972 is accurate. 
Because it is not clear that the properties of these strains are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of these specific strains, a suitable deposit for patent purposes is required. 
As MTCC is an International Depositary Authority, it is likely these deposits have been made under the Budapest treaty. If the deposits have been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required. Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring: 
during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and
the deposits will be replaced if they should become non-viable or non-replicable
In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit. Viability may be tested by the depository. The test must conclude only that the deposited material is capable of reproduction. A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
1)	The name and address of the depository;
2)	The name and address of the depositor;

4)	The identity of the deposit and the accession number given by the depository;
5)	The date of the viability test;
6)	The procedures used to obtain a sample if the test is not done by the depository; and
7)	A statement that the deposit is capable of reproduction.
As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit. 
If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository. Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR § 1 .801-1 .809 for further information concerning deposit practice.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 2, the instant claims recite compositions comprising a list of elements joined by the conjunction “and”, “including any combinations thereof”. The term “comprising” is open-ended, however, the composition still must contain all of the recited elements if joined by “and”. Therefore, the recitation of “including any combinations thereof” makes it unclear whether Applicant intends to claim compositions comprising all of the recited elements or mixtures comprising one or 
For the purpose of compact prosecution, claim 1 will be interpreted to be a composition comprising “Bacillus coagulans, Bacillus subtilis, citric acid and gallic acid” and claim 2 will be interpreted to be a composition comprising “Bacillus coagulans SNZ 196, Bacillus subtilis SNZ 1972, citric acid and gallic acid”. 
Regarding claim 2, as the claim recites “[t]he composition as claimed in claim 1, comprising Bacillus…” it is not clear whether the claim is further limiting to claim 1. If applicant intends to draft the claim such that it is further limiting to claim 1, the claim should instead read “[t]he composition as claimed in claim 1, wherein the Bacillus coagulans is Bacillus coagulans SNZ 1969…”. For the purpose of compact prosecution, the claim will be interpreted to further limit the composition of claim 1 to the specific strains recited in claim 2.
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad range “250 million cfu to 550 million cfu” in lines 2-3, and the claim also recites “preferably between 350 million cfu to 550 million cfu” in lines 2-4 which is the narrower statement of the range. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	This claim should be amended to distinctly describe the metes and bounds of the invention. If applicant wishes to claim both the broad and narrow range, it is suggested that applicant present a dependent claim that sets forth the narrower range (MPEP 2173.05(c)(I)). For the purpose of compact i.e. 250 million cfu to 550 million cfu”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and natural phenomenon without significantly more. 
The instant claims recites laws of nature and natural phenomena. These judicial exceptions (JEs) are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as explained below: 
Subject Matter Eligibility Guidance
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP § 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 – Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Product of Nature Definition
When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". See Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014). As Myriad Genetics, Inc., 569 U.S. at 590-91, 106 USPQ2d at 1979.
The Markedly Different Characteristics Analysis
The first step in the analysis is to select the appropriate counterpart to the nature-based product. When the nature-based product is derived from a naturally occurring thing, then the naturally occurring thing is the counterpart. See MPEP § 2106.04(c)(II)(A).
The second step in the analysis is to identify appropriate characteristics to compare. Appropriate characteristics must be possessed by the claimed product, because it is the claim that must define the invention to be patented. Cf. Roslin, 750 F.3d at 1338, 110 USPQ2d at 1673. See MPEP § 2106.04(c)(II)(B).
The final step in the markedly different characteristics analysis is to compare the characteristics of the claimed nature-based product to its naturally occurring counterpart in its natural state, in order to determine whether the characteristics of the claimed product are markedly different. See MPEP § 2106.04(c)(II)(C).
Prong 2 – If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine. See MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP § 2106.05(c)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. See MPEP § 2106.05(d)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP § 2106.05(e) 
Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A), Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Analysis
	Step (1)(direction to a process, machine, manufacture, or composition of matter): 
	Claims 1-2 and 5-12 are directed to compositions of matter, which is a statutory category.
	Therefore the answer to this step for claims 1-2 and 5-12 is yes.
	Step (2A): 
	Prong 1 (recitation of a law of nature, natural phenomenon, or an abstract idea): 
	Claim 1 recites Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid (Closest natural counterpart being naturally occurring Bacillus coagulans, Bacillus subtilis, citric acid, and gallic acid). Bacillus coagulans SNZ 1969 and Bacillus subtilis SNZ 1972 (Closest natural counterpart being naturally occurring Bacillus coagulans and Bacillus subtilis). Claim 7 recites Bacillus laterosporus (Closest natural counterpart being naturally occurring Bacillus laterosporus). Claims 8 and 9 recite compositions such as adipic acid (Closest natural counterpart being naturally occurring adipic acid). 
	All of these recitations are naturally occurring compositions. For determining whether the claims provide markedly different characteristics, the ability to inhibit pathogens is an appropriate characteristic. Applicant has shown the markedly different characteristic for some formulations; however, they have not shown the markedly different characteristic for all concentrations. It is apparent that concentration has an effect on the ability to inhibit pathogens (see, for example, the lack of inhibition for formulation D against VP01 and VP02 compared to formulations A-C in Table 1). Therefore, it is not clear, for example, if the markedly different characteristic would be present for 10 mg, 10 mg, and 1 billion cfu of both bacteria.
	Therefore the answer to this prong for claims 1-2 and 5-12 is yes for reciting a law of nature and natural phenomenon (natural product).
	Prong 2 (recitation of additional elements that integrate the JE into a practical application):
Claims 1-2, 5-9, and 11-12 do not recite additional elements that integrate the JE into a practical application by effecting a transformation or reduction of the composition to a different state or thing or applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. While the claims recite an intended use of the composition which is drawn to a treatment, they do not recite active steps which would constitute a particular treatment or prophylaxis.
Claim 10 recites the form of a gel, ointment, cream, tablet, capsule, pessary, foam, washes, tampons, applicators, pads, for use as oral, or topical, or any site-specific mode of application. While some recited elements effect a transformation or reduction of the composition to a different state or thing, other elements such as oral application do not effect the transformation. For example, Bacillus subtilis, Bacillus coagulans, citric acid, gallic acid, and adipic acid can be directly ingested without transforming the composition.
	Therefore the answer to this prong for claims 1-2 and 5-12 is no.
	Step (2B)(recitation of additional elements that amount to significantly different than the JE such that they provide an inventive concept): 
	The claims as a whole are drawn to using the composition for the competitive inhibition of pathogens Di Cintio et al. (EP 1263483 B1) and Huang et al. (WO 2006/104564 A1) demonstrate that the use of Bacillus coagulans, Bacillus subtilis, citric acid, gallic acid, and excipients such as adipic acid for inhibition of pathogens when applied to foams, creams, gels, pads, and tampons is well understood, routine, and conventional activity (Di Cintio et al. claims 1-3; Huang et al. claims 1-3 and 7-9). 
	Therefore, the answer to step (2B) for claims 1-2 and 5-12 is no.
Conclusion
Claims 1-2 and 5-12 are directed to a judicial exception and do not qualify as eligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Di Cintio et al. (EP 1263483 B1) in view of Huang et al. (WO 2006/104564 A1).
	Di Cintio et al. (hereinafter Di Cintio) teaches articles, such as disposable absorbent articles, intended to be brought into contact with a user’s skin wherein the article comprises spores and/or spore-forming microorganisms which exhibit antagonistic properties against undesirable strains of microorganisms ([0001]). Specific examples given by Di Cintio include feminine pads with Bacillus coagulans spore powder with or without gelling material (Examples A-E; [0126-0139]) or freeze dried Bacillus coagulans powder with or without odor adsorbing agents (Examples F-J; [0140-0154]).
	Regarding claim 1, Di Cintio teaches a disposable article comprising a mixture of spore forming microorganisms Bacillus coagulans and Bacillus subtilis ([0040], [0050] and claim 3) which further comprises an additional odor control agent ([0082-0087] and claim 7).  Di Cintio teaches that a suitable odor control agent includes citric acid ([0084]).
	Di Cintio does not teach that the composition further comprises gallic acid.
	Huang et al. (hereinafter Huang) teaches a method for treating vaginal infections by administering a therapeutic amount of gallic acid (page 4, lines 4-6) and teaches that the composition Lactobacillus acidophilus but surprisingly selectively inhibits Trichomonas vaginalis, Gardnerella vaginalis, and Candida albicans and is therefore a suitable compound for treating and/or preventing vaginal infections (page 4, lines  20-27).
	Huang teaches that gallic acid is a safe, naturally occurring compound which is also cost-effective, providing particular motivation to modify Di Cintio to further comprise gallic acid.
	As gallic acid is taught to treat and/or prevent vaginal infections and Huang teaches a need for suitable compounds or compositions that can treat and/or prevent vaginal infections without killing the useful bacteria (page 2, lines 24-26), there exists further motivation to add gallic acid to the composition of Di Cintio to further treat vaginal infections. It would therefore have been obvious to modify Di Cintio in view of Huang to arrive at the composition of claim 1. A person having ordinary skill in the art at the time of filing could have combined the composition of Di Cintio with the gallic acid taught by Huang to arrive at the present invention with a reasonable expectation of success as both compositions have independently been taught to be useful against vaginal pathogens and have independently been applied to feminine hygiene products.  This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G). 
	Thus, the instant claim is considered obvious over Di Cintio in view of Huang.
	Regarding claim 2, Di Cintio does not teach Bacillus coagulans SNZ 1969 or Bacillus subtilis SNZ 1972. However, Di Cintio teaches many strains of Bacillus coagulans including ATCC 15949, 8038, 35670, 11369, 23498, 51232, 11014, 12245, 10545 and 7050 as well as many strains of Bacillus subtilis including ATCC 10783, 15818, 15819, 27505, 13542, 15575, 33234, 9943, 6051 a, 25369, 11838, 15811, 27370, 7003, 15563, 4944, 27689, 43223, 55033, 49822, 15561, 15562, 49760, 13933, 29056, 6537, 21359, B. coagulans ATCC 31284, NCA 4259, DSM 2356, DSM 2383, and DSM 2385 and B. coagulans can also be obtained from commercial suppliers or isolated from natural sources ([0066-0067]). 
	The strains which produce the effect of competitive inhibition of pathogens does not have the same designation as the strains taught by Di Cintio. The U.S. Patent and Trademark Office is not equipped to perform experiments that allow determination on whether the applicant’s strain differs, and if so to what extent, from the strain disclosed in Di Cintio. Since the prior art strains have the same taxonomic classification and share the property of being able to antagonize pathogens, particularly vaginal pathogens, it demonstrates a reasonable probability that a strain taught by Di Cintio is identical to the recited strains. Accordingly, the burden of establishing novelty by objective evidence is shifted to applicants. 
	Alternatively, Di Cintio teaches many alternatively usable strains of the claimed species. It would therefore be obvious to arrive at a composition comprising the same elements as Di Cintio in view of Huang wherein the compositions differ only in the strain designation of the claimed species. There exists a reasonable expectation of success as Di Cintio teaches that the observed activity is not strain specific by teaching many alternatively useful strains. 
Claim 2 is thus considered obvious over Di Cintio in view of Huang.
	Regarding claims 5 and 6, Di Cintio teaches the use of the microorganisms comprising more than 102 CFU, preferably more than 104 CFU, more preferably from 105 to 1012 CFU and most preferably from 106 to 1010 CFU ([0047] and claim 4). Di Cintio gives specific examples of applications including about 1010 CFU ([0129], [0137], [0143], [0145], and [0151-0152]). Therefore, Di Cintio provides the range 102-1012. The instantly claimed ranges overlap with the ranges taught by Di Cintio. 
-2 (i.e. 0 to 60 mg), preferably from .5 to 50 mg, more preferably from 2 to 20 mg ([0085] and claim 8). The instantly claimed ranges overlap with the ranges taught by Di Cintio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05(I). 
	Huang teaches specific concentrations of 5 mg/ml (Figures 3 and 4), 7.5 mg/ml (Table 3), 10 mg/ml (page 7, lines 9-22 and Table 2) and teaches that 5 mg/ml gallic acid significantly inhibited the growth of Candida albicans (page 8, lines 11-15). The instantly claimed ranges are merely a result of routine optimization. Huang has demonstrated that 0.9 milliliters of 5 mg/ml gallic acid (i.e. 4.5 mg gallic acid) was enough to significantly inhibit the growth of Candida albicans (page 8, lines 2-12). Therefore, finding a range for the same purpose which is more than the results-effective parameter disclosed by Huang is prima facie obvious. See MPEP 2144.05(II).
Thus, the instant claim is considered obvious over Di Cintio in view of Huang.
Regarding claim 7, Di Cintio in view of Huang makes obvious the composition of claim 1, as discussed above. Di Cintio teaches that the spore-forming microorganism mixture may also comprise Bacillus laterosporus ([0040], [0044], and claim 3). Di Cintio makes obvious the range of up to 1 billion CFUs per unit dose (i.e. 109 CFU) for Bacillus laterosporus by teaching the use of microorganisms in the invention comprising more than 102 CFU, preferably more than 104 CFU, more preferably from 105 to 1012 CFU and most preferably from 106 to 1010 CFU ([0047] and claim 4) of bacteria from a list including Bacillus laterosporus. The instantly claimed range therefore overlaps with the ranges and preferred ranges taught by Di Cintio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding claims 8 and 9, Di Cintio in view of Huang makes obvious the composition of claim 1, as discussed above. Di Cintio teaches that the composition may comprise mixtures of odor absorbing agents ([0085-0086] and claims 7-8). Di Cintio teaches suitable odor control agents include sodium bicarbonate, adipic acid, boric acid, starches ([0084]), and the particularly suitable odor absorbing agent silicon dioxide ([0088]).
Regarding claim 10, Di Cintio in view of Huang makes obvious the composition of claim 8, as discussed above. Di Cintio teaches the form of tampons and pads ([0025], [0033-0034], [0126-0154] and claim 2). Huang teaches formulations including foams, creams, gels, tampons, and pads (claim 3).
Regarding claim 11, the instant claim is drawn to an inherent property of the Bacillus coagulans and Bacillus subtilis. Nevertheless, Di Cintio teaches the spores are able to germinate under favorable conditions (typically in use conditions), for example, when the article is applied onto the skin or in the urogenital zone (i.e. the internal vaginal environment or the dermis)([0016], [0018]).
Regarding claim 12, the instant claim is drawn to an inherent property of the composition. As Di Cintio in view of Huang makes obvious the composition, it similarly makes obvious the properties inherent to the composition. This position is supported by Di Cintio’s teaching of articles which are “stable over prolonged time of storage without risking that the quality of the articles is impaired” ([0013]). Di Cintio further teaches that the spores are stable up to 90°C and spores maintain at least 90% viability after drying wen stored for up to seven years, with an effective shelf life of the composition containing B. coagulans spores of about 10 years ([0065]). 

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        
/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651